DETAILED ACTION
This action is in response to Applicant’s submission dated December 1, 2020; in which Applicant elected the invention of Group I without traverse.                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references disclosed in the IDS dated April 15, 2020 and February 19, 2020 are made of record.

Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-27, 34, and 36-37 are examined.  Claims 28-33 and 35, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 21, 27, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xi, et al, WO 2018/169700.  Xi, et al. teaches substituted heteroaryl compounds and methods of use, 
    PNG
    media_image1.png
    114
    229
    media_image1.png
    Greyscale
 of the reference anticipates the aforementioned claims where R1 is Q1-T1-(X1)n, Q1 is bond, and T1 is –C(=O)Ra which is alkyl (ethyl), n is 0 so X1 is absent, R2 is Q2-T2-(X2)p, Q2 is bond, and T2 is H, p is 0 so X2 is absent, R3 is halo (bromo), R4 is S(=O)mRu, m is 0 and Ru is H.  The references compounds exhibit the same activity as the compounds of the instant claims.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 34 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i) 	Claim 34 does not further limit claim 1 since intended uses in such claims are not normally given any material weight.  Note In re Tuominen, 213 USPQ 89 and MPEP 2111.02.  This intended use does not further limit the scope of the claim from which it depends.  Tuominen states the following at page 89: "The composition is the same no matter what its intended use is."  This is a clear statement of how such claims should be interpreted regardless of any statute that might be applied.  This intended use provides no additional structural limitation but is only a label.  As MPEP 2111.02 states: "During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be 


Claim Objections
 	Claims 2-8, 10-20, and 22-26 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932